Citation Nr: 0013312	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-19 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1971.  He is deceased and the appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from A February 1998 RO decision that denied service 
connection for the cause of the veteran's death.  The RO 
properly notes that a favorable finding on service connection 
for the cause of the veteran's death would result in 
Dependency and Indemnity Compensation (DIC) and eligibility 
for Chapter 35 educational assistance for survivors, but the 
Board does not construe these to be separate issues.


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran served on active duty in the Navy from October 
1967 to September 1971.  He died in November 1996.  During 
his lifetime his only service-connected disability was 
residuals of fractures of the 7th, 8th, and 9th right ribs.

The veteran served in Vietnam during service.  His service 
medical records show no findings relative to liver/bile duct 
disease or cancer.

A February 1972 VA medical examination noted normal digestive 
system.

In March 1972, the RO granted service connection for 
residuals of fractures of the 7th, 8th, and 9th right ribs, 
rated as zero percent.

Metro Health Center records from April 1996 show that a CT 
scan disclosed a lesion of the liver which might be 
malignant.  A hospital summary from Metro Health Center shows 
the veteran was admitted in May 1996 for a planned elective 
diagnostic laparoscopy with liver biopsy.  He was under the 
care of Gregory Beard, D.O.  It was reported that that he had 
been extensively worked up as an outpatient, and the recent 
CT scan of the abdomen showed a mass involving the entire 
left lobe of the liver.  Following the surgical procedure the 
diagnosis was space-occupying lesion (malignant) of the 
liver.  A pathology report of the liver biopsy notes a 
diagnosis of malignant neoplasm most consistent with hepatic 
origin-hepatic cell or bile duct origin.

The veteran underwent a laparotomy at The Cleveland Clinic 
Foundation in June 1996.  It was noted that the tumor had 
spread and was not resectable.  The diagnosis was primary 
adenocarcinoma of the liver, possibly cholangiocarcinoma.

A July 1996 note from the Roswell Park Cancer Institute notes 
that the veteran began having pain in the subcostal region 3 
months earlier.  The history of the mass in the left lobe of 
the liver was noted.  The only notation in the report of 
significant past history was the removal of a mole a year 
earlier.  In the report of social history, it was noted that 
the veteran served in the Navy as a welder in the south 
Pacific as well as Vietnam.  It was reported that he had no 
Agent Orange exposure history.  Work as a welder after 
service was also noted.  The impression was liver tumor.

Subsequent medical records from the University of Pittsburgh 
Medical Center and other facilities show the veteran was 
treated for metastatic cholangiocarcinoma or hepatocellular 
carcinoma.

The veteran's terminal hospital admission was from October 
29, 1996 to November 3, 1996 at Metro Health Center under the 
care of David A. Klees, D.O.  The veteran received care for 
his cancer and died at the facility.  The final diagnoses 
were hepatic encephalopathy, hepatocellular/bile duct cancer, 
renal failure, and somatic dysfunction of the thoracic spine.

The certificate of the veteran's death shows that he died on 
November [redacted], 1996.  The immediate cause of death was 
listed as hepatic encephalopathy, and this was due to or a 
consequence of hepatic/ bile duct carcinoma.  No contributory 
conditions were listed, and an autopsy was not performed.  The 
certificate of death was signed by Dr. Klees.

In a June 1997 letter to the appellant, Dr. Beard related 
that in 1996 the veteran was found to have hepatocellular 
carcinoma and died from such disease.  The doctor stated that 
he could not with any degree of certainty postulate a likely 
etiology for the veteran's disease.  

In October 1997, the appellant filed a claim for service 
connection for the cause of the veteran's death.  In various 
statements she opined that the veteran was exposed to Agent 
Orange in service and this led to his fatal cancer.

In a September 1998 letter, a fellow serviceman of the 
veteran reported that he and the veteran were sprayed on many 
occasions by Agent Orange during service in Vietnam.  

In a January 1999 statement, Dr. Klees reported that he was 
the veteran's family doctor from 1986 until his death in 
1996.  It was noted that pathology reports indicated the 
veteran had hepatic cell or bile duct cancer.  He said that 
after review of medical literature it was his opinion that it 
was possible that the veteran's condition might be related to 
Agent Orange.  

In a January 1999 statement, Dr. Beard noted the veteran's 
history of hepatocellular cancer, and said that 
hepatocellular cancer was a rather unusual form of cancer 
that was not prevalent in his region of the world.  He opined 
that it could be related to exosure to cytotoxic chemicals 
although he did not feel this could be said with any great 
degree of certainty.  

Also submitted were copies of medical journal articles 
concerning hepatocellular cancer.

The appellant testified at a hearing at the RO in January 
1999.  She said she had been told by her husband's doctor 
that his liver was covered in chemical scar tissue and had 
been there a long time.  She added that no doctor had 
directly said that the fatal liver cancer was caused by Agent 
Orange but had indicated that was a possibility.  The 
veteran's representative said that the veteran had served in 
the Navy off the shores of Vietnam.


II.  Analysis

The appellant essentially contends that exposure to Agent 
Orange during service led to the veteran's liver-bile duct 
cancer which caused his death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury, which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service incurrence will be presumed for certain chronic 
diseases, including cancer, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran served in Vietnam and has one of the diseases 
listed in the legal authority pertaining to exposure to 
certain herbicide agents (e.g., Agent Orange), such veteran 
will be presumed to have been exposed to such agents, and 
service incurrence for the listed disease will be presumed if 
manifest to a compensable degree with specified periods after 
service.  Cancer of the liver and bile ducts (hepatobiliary 
cancer) is not one of the diseases listed as related to Agent 
Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e); McCartt v. West, 12 Vet.App. 164 (1999).  In fact, 
the Secretary of the VA, under the authority of the Agent 
Orange Act of 1991, Pub.L. 102-4, 105 Stat.11, has 
specifically determined, based on reports of the National 
Academy of Sciences and other medical and scientific studies, 
that a presumption of service connection does not apply to 
hepatobiliary cancers.  Based on the medical and scientific 
information, the VA Secretary has concluded that credible 
evidence against an association between hepatobiliary cancer 
and herbicide exposure outweighs the credible evidence for 
such association, and a positive association does not exist.  
See 64 Fed.Reg. 59232 (1999).  

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim for service connection for the cause of the 
veteran's death is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied.  Id.

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions by the appellant on 
such matters are not competent evidence and do not serve to 
make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  For a claim of service connection for the 
cause of the veteran's death to be well grounded, there must 
be competent medical evidence that an established service- 
connected disorder caused or contributed to death, or medical 
evidence that the conditions involved in death are linked to 
service or to an established service-connected condition.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 
Vet. App. 423 (1995).

The veteran's only service-connected disability was the non-
compensable residuals of fractured ribs.  It is not contended 
or shown in any way that this condition played a role in his 
death. 

The veteran was released from active duty in 1971, and his 
cancer was not manifest until 1996, and thus there is no 
basis for a presumption of service incurrence under the legal 
provisions concerning cancer being manifest to a compensable 
degree within a year after service.

The appellants claim is based on the contention that the 
veteran was exposed to Agent Orange in Vietnam, and such 
exposure caused his liver/bile duct cancer many years later.  
The veteran's Navy service included service in Vietnam.  
However, the hepatic/bile duct cancer which caused his death 
is not among the diseases for which service connection may be 
granted based on herbicide exposure. Accordingly, the Agent 
Orange legal provisions do not apply to this case.

Under the circumstances of this case, in order for the claim 
to be well grounded, the appellant would have to submit 
evidence that the veteran was actually exposed to Agent 
Orange in service, plus competent medical evidence linking 
the veteran's fatal liver/bile duct cancer with such 
exposure.  McCarrt, supra.  There is conflicting evidence as 
to actual Agent Orange exposure in service.  Even assuming 
there was such exposure, no competent medical evidence has 
been submitted to link the veteran's liver/bile duct cancer 
with service.  Drs. Klees and Beard have given only 
speculative and equivocal statements on a possible 
relationship.  Dr. Klees stated that it was his opinion that 
it was possible that the veteran's condition might be related 
to Agent Orange.  Dr. Beard said that the cancer could be 
related to cytotoxic chemical but further qualified the 
statement by saying that this could not be said with any 
degree of certainty.  Medical opinions expressed in such 
terms also imply the opposite; for example "may" also 
implies "may or may not."  The opinions of Drs. Klees and 
Beard are too speculative to establish a plausible claim.  
Obert v. Brown, 5 Vet. App. 30 (1993), Tirpak, supra.  
Similarly, the generic medical articles which have been 
submitted, which do not focus on causation in the veteran's 
individual case, do not constitute competent medical evidence 
of a linkage between his fatal cancer and his service.  Sacks 
v. West, 11 Vet.App. 314 (1998).  The appellant's testimony 
also does not serve to make the claim well grounded, since, 
as a layman, she has no competence to give a medical opinion 
on diagnosis or etiology of a disorder.  Grottveit, supra.

No competent medical evidence has been submitted to show that 
the veteran's established service-connected condition caused 
or contributed to his death.  No competent medical evidence 
has been submitted to show that the liver/bile duct cancer 
that caused his death is linked to service.  In short, there 
is no competent medical evidence of causality as required for 
a well-grounded claim for service connection for the cause of 
death.  Ruiz, supra; Johnson, supra. 

In the absence of competent medical evidence of causality, as 
discussed above, the appellant's claim for service connection 
for the cause of the veteran's death is implausible and must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

